Case: 21-60765        Document: 00516584350             Page: 1      Date Filed: 12/20/2022




             United States Court of Appeals
                  for the Fifth Circuit                                              United States Court of Appeals
                                                                                              Fifth Circuit

                                                                                            FILED
                                                                                 December 20, 2022
                                        No. 21-60765                                   Lyle W. Cayce
                                                                                            Clerk

   Foyagem Atehnkeng Brain,

                                                                                Petitioner,

                                            versus

   Merrick Garland, U.S. Attorney General,

                                                                               Respondent.


                          Petition for Review of an Order of the
                              Board of Immigration Appeals
                                       A203 600 816


   Before Jones, Smith, and Graves, Circuit Judges.
   Per Curiam:*
         Foyagem Atehnkeng Brain (“Foyagem”), a native and citizen of
   Cameroon, timely petitions us for review of the Board of Immigration
   Appeals’ denial of his motion for reconsideration. Foyagem argues that the
   Board and the Immigration Judge assigned to his case abused their discretion
   by applying the wrong standard when considering his eligibility for asylum.



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 21-60765     Document: 00516584350           Page: 2   Date Filed: 12/20/2022




                                    No. 21-60765


   Further, he argues that this improper application violated his right to due
   process.
          This court reviews the denial of a motion to reconsider under an
   abuse-of-discretion standard. Gonzales-Veliz v. Barr, 938 F.3d 219, 226 (5th
   Cir. 2019). A motion to reconsider must “‘specify the errors of law or fact in
   the previous order and . . . be supported by pertinent authority.’” Gonzalez
   Hernandez v. Garland, 9 F.4th 278, 283 (5th Cir. 2021) (quoting 8 U.S.C. §
   1229a(c)(6)(C)), cert. denied, 143 S. Ct. 86 (2022). The Board’s decision will
   stand unless it was “capricious, racially invidious [or] utterly without
   foundation in the evidence.” Zhao v. Gonzales, 404 F.3d 295, 304 (5th Cir.
   2005) (quoting Pritchett v. INS, 993 F.2d 80, 83 (5th Cir. 1993)).
          Upon review, we find no abuse of discretion. The Board does not
   abuse its discretion in denying a motion to reconsider when the petitioner
   repeats arguments the Board has already rejected. Clavel-Avelar v. Garland,
   858 F. App’x 795, 796 (5th Cir. 2021). Further, we do not find that Foyagem
   has identified a misapplication in law. The Board correctly held that
   arguments regarding the Immigration Judge’s opinion are not properly
   presented in a motion to reconsider. See Chambers v. Mukasey, 520 F.3d 445,
   448 (5th Cir. 2008); Matter of O-S-G-, 24 I. & N. Dec. 56, 58 (BIA 2006).
          Finally, we lack jurisdiction to consider the due process argument
   because it was not raised before the Board during the initial appeal or the
   motion for reconsideration and is accordingly unexhausted. See Roy v.
   Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004).
          For the foregoing reasons, the petition for review is DENIED IN
   PART, DISMISSED IN PART.




                                         2